DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

Claims 1-3 and 20, drawn to a method comprising expressing in a plant a construct targeting a promoter that drives expression of a gene producing a gene product which influences fertility, classified in C12N 15/8289, for example.
II. Claims 4, 7, drawn to a construct comprising polynucleotides with substantial identity to a promoter which drives expression of a gene producing a gene product which influences fertility, wherein said polynucleotides are provided in an inverted repeat orientation, classified in C12N 15/8218, for example.  It is noted that claims 8 and 9 MIGHT belong in this group; however, claim 8 needs to be amended to depend from claim 7 if this is the Applicant’s intention. NOTE: there is an additional election of species of this Group is elected.
III. Claims 5 and 14-19, drawn to a method comprising introducing into a polyploidy plant comprising a construct comprising polynucleotides with substantial identity to a promoter which drives expression of a gene producing a gene product which influences fertility, wherein said polynucleotides are provided in an inverted , classified in C12N 15/8287, for example.  It is noted that claim 6 MIGHT belong in this group, however, it needs to be amended to depend from claim 5 if that is the Applicant’s intention.  NOTE: there is an additional election of species of this Group is elected.
IV. Claims 10 and 11, drawn to a method comprising introducing into a plant or a plant cell an expression cassette comprising a promoter operably linked to a heterologous polynucleotide of interest, wherein said promoter comprising a nucleotide sequence selected from the group consisting of SEQ ID NOs: 1, 2, or 3 or a fragment or variant thereof or a complement thereof, classified in C12N 15/8231, for example. NOTE: there is an additional election of species of this Group is elected.
V. Claims 12 and 13, drawn to a construct comprising a promoter functional in plants operably linked to a polynucleotide encoding a gene product which influences fertility, classified in C12N 15/8263, for example. NOTE: there is an additional election of species of this Group is elected.
NOTE: Claims 6, 8, and 9 were not included in any group because of incorrect claim dependency (see comments, above, in Groups II and III).  The Examiner speculated about the groups that they COULD belong in; however, Applicant should amend the claims to be clear about which group they belong in.

The inventions are independent or distinct, each from the other because:
II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the construct of group II can be used in a different process, such as in an in vitro experiment for transcriptional activation rather than in an intact plant or plant cell.
Inventions I and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different function and effect, because the invention of Group I is directed to “modulating” fertility of a plant; whereas the invention of Group III is directed to restoring fertility to a sterile plant.  The method of Group I does not require any sterile plant at all, but is inclusive of both increases and decreases in fertility.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the have a materially different function and effect, because the invention of Group I is directed to “modulating” fertility of a plant; whereas the invention of Group IV is directed to expressing any heterologous sequence in a plant using one of the recited promoter sequences.  The method of Group I does not require any particular promoter sequence at all.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions V and I are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the products of group V encode DAM, optimized DAM, MS44, streptavidin or barnase; none of which are the inverted repeats of promoter sequences recited in Group I.   Therefore, the products of invention V are neither made by nor used in the methods of Group I.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the product of invention II is a construct comprising a polynucleotides with substantial identity to a promoter provided in an inverted repeat orientation; whereas, the method of Group III utilizes a promoter operably linked to a polynucleotide that encodes a gene product that restores fertility.  Therefore, the construct of group II comprising inverted repeats of promoter sequences is neither used in nor made by the method of Group III. 
Inventions II and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the .
Inventions II and V are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, because the product of Group II is a construct comprising a polynucleotides with substantial identity to a promoter provided in an inverted repeat orientation, whereas the product of Group V is directed to a construct for expression of a product which influences fertility, such as DAM, MS44, streptavidin, or barnase, none of which are the inverted repeats of promoter sequences required in Group II.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as 
Inventions V and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the method of Group III is directed to a method of restoring fertility to a sterile plant; whereas the product of Group V is directed to a construct that can inhibit fertility.  Therefore, the product of Group V is neither used in nor made by the method of Group III.
 Inventions V and IV are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the method of Group IV is directed to a method of driving expression of a heterologous polynucleotide using a recited promoter sequence; whereas the product of Group V is directed to a construct that can inhibit fertility.  Therefore, the product of Group V is neither used in nor made by the method of Group IV.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(c) the prior art applicable to one invention would not likely be applicable to another invention; and,
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.


This application contains claims directed to the following patentably distinct species: 
For Groups II and IV, the distinct species are the promoter sequences of SEQ ID NOs: 1, 2, and 3; applicant is advised to elect one of these sequence; 
For Groups III and V, the distinct species are DAM, MS44, streptavidin, and barnase; applicant is advised to elect one of these species.
The species are independent or distinct because they are distinct and independent polynucleotide or protein sequences, each of which will require their own search; and art that applies to one would not, necessarily, apply to the other. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 4 is generic for Group II, claim 5 is generic for Group III, claim 12 is generic for Group V; and there is no generic claim for Group IV.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Potential for Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662